United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
C.B. Weiser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2157
Issued: February 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 27, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ June 27, 2006 nonmerit decision denying her request for merit review.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit
decision. The last merit decision of record was the Office’s June 15, 2005 decision denying
appellant’s emotional condition claim. Because more than one year has elapsed between the last
merit decision and the filing of this appeal, the Board lacks jurisdiction to review the merits of
this claim.1
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
On November 6, 2003 appellant, then a 51-year-old clerk, filed an occupational disease
claim alleging that she sustained “acute stress” and high blood pressure due to various incidents
and conditions at work. She stopped work on October 31, 2003 and indicated that this was the
date that she realized she had an employment-related emotional condition.
In several statements, appellant claimed that when she returned to light-duty work for the
employing establishment in early October 2003, management unfairly refused to authorize her
use of leave requests or to provide her with work assignments appropriate for her medical
condition. She alleged that she was subjected to harassment and discrimination by Tracey Bibbs,
a supervisor, and Louann Simmons, the postmaster at her workplace. Appellant asserted that,
between October 2 and 31, 2003, Ms. Bibbs and Ms. Simmons yelled at her in an abusive
manner and unreasonably monitored and criticized her work performance. She claimed that
Ms. Simmons physically abused her by shoving mail in her face, pointing her finger in her face
and waving her arms in a threatening manner.
Among the numerous allegations described, appellant claimed that on October 22, 2003
she was working on the computer forwarding system and Ms. Simmons shoved a letter in her
face, yelled at her and wrongly accused her of improperly forwarding the letter. On that date,
while using the Winbats computer program to process post office box applications, Mr. Simmons
unfairly accused her of making an error, pointed her finger near her face in a threatening manner
and harshly ordered her to come to her office. Appellant alleged that on October 31, 2003 she
was in the box mail section casing mail and Ms. Simmons yelled at her and unfairly accused her
of sending box mail through an improper process.
Appellant submitted numerous statements of coworkers in support of her claim, including
statements of Cheruyl Peek and Brandy Gann. In an undated statement received by the Office on
December 21, 2004, Ms. Peek testified about several incidents, including the October 22, 2003
incident when appellant was working on the computer forwarding system and the October 31,
2003 incident when she was casing box mail. In an August 27, 2004 statement, Ms. Gann
testified that Ms. Simmons yelled at appellant on an unspecified date.
In a January 5, 2004 decision, the Office denied appellant’s claim on the grounds that she
did not submit medical evidence relating her claimed medical condition to the established
employment factors. The Office did not identify any established employment factors.
Appellant requested a hearing before an Office hearing representative and provided
testimony at the hearing held on November 19, 2004. In a decision dated and finalized
February 10, 2005, the Office hearing representative affirmed the January 5, 2004 decision as
modified. He based the denial of appellant’s emotional condition claim on the fact that she did
not establish any compensable employment factors. The Office hearing representative
extensively detailed appellant’s numerous allegations but found that she was not subjected to
harassment or discrimination.
Appellant submitted additional evidence and requested another hearing before an Office
hearing representative. The Office exercised its discretion and reviewed the written record. By

2

decision dated and finalized June 15, 2005, the Office hearing representative affirmed the
February 10, 2005 decision.
By letter dated June 14, 2006, appellant, through her attorney, requested reconsideration
of the Office’s denial of her emotional condition claim. Appellant claimed that she had
established that she was harassed on October 22, 2003 while working on the computer
forwarding system and Ms. Simmons shoved a letter in her face, yelled at her and wrongly
accused her of sending the letter with an error on it. She asserted that she established harassment
during another incident on October 22, 2003 when she was using the Winbats computer program
and Mr. Simmons unfairly accused her of making an error, pointed her finger in her face and
refused to listen to her explanation after ordering her into her office. Appellant alleged that the
evidence also showed that on October 31, 2003 she was in the box mail section casing mail and
Ms. Simmons yelled at her and refused to accept her explanation regarding her actions. She
alleged that the occurrence of these incidents was supported by witness statements of Ms. Peek
and Ms. Gann. Appellant also submitted an August 30, 2004 report of Dr. June Nichols, an
attending clinical psychologist.
In a June 27, 2006 decision, the Office denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a) indicating that it had already considered
the arguments and evidence presented by appellant on reconsideration.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file her application for review within one year of the
date of that decision.4 When a claimant fails to meet one of the above standards, the Office will
deny the application for reconsideration without reopening the case for review on the merits.5
ANALYSIS
Appellant alleged that she sustained an emotional condition due to various incidents and
conditions at work, including harassment and discrimination engaged in by Ms. Simmons, the
postmaster at her workplace. On June 15, 2005 the Office denied her claim on the grounds that
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

20 C.F.R. § 10.607(a).

5

20 C.F.R. § 10.608(b).

3

she did not establish any compensable employment factors. Appellant subsequently requested
reconsideration on June 14, 2006. In a decision dated June 27, 2006, the Office denied her
request for further review of the merits of her claim.
In support of her June 2006 reconsideration request, appellant argued that she had
established the occurrence of several employment incidents when Ms. Simmons harassed her,
including an October 22, 2003 incident which occurred when she was working on the computer
forwarding system, an October 22, 2003 incident when she was using the Winbats computer
program and an October 31, 2003 incident when she was casing box mail.6 She alleged that the
occurrence of these incidents was supported by witness statements of Ms. Peek and Ms. Gann.
The submission of this argument and evidence does not require the reopening of
appellant’s claim for further merit review. The Office had already addressed appellant’s
arguments regarding these alleged incidents and found that she did not establish any employment
factors with respect to them. The Office has already considered the statements of Ms. Peek and
Ms. Gann and found that they did not support the occurrence of the employment incidents, as
alleged. The Board has held that the submission of argument or evidence which repeats or
duplicates evidence already in the case record and considered by the Office does not constitute a
basis for reopening a case.7
Appellant also submitted an August 30, 2004 report of Dr. Nichols, an attending clinical
psychologist. However, this report is not relevant to appellant’s claim as it was denied on the
grounds that he did not establish any compensable employment factors and the Office would not be
required to consider any medical evidence of record.8 The Board has held that the submission of
evidence which does not address the particular issue involved does not constitute a basis for
reopening a case.9
Appellant has not established that the Office improperly denied her request for further
review of the merits of its June 15, 2005 decision under section 8128(a) of the Act, because the
evidence and argument she submitted did not to show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office, or constitute relevant and pertinent new evidence not previously considered by the
Office.

6

To the extent that disputes and incidents alleged as constituting harassment and discrimination by supervisors
are established as occurring and arising from appellant’s performance of her regular duties, these could constitute
employment factors. David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603,
608 (1991).
7

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

8

The Board has held that, when a claimant has not established any compensable employment factors, it need not
consider the medical evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).
9

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

4

CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
June 27, 2006 decision is affirmed.
Issued: February 22, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

